DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1, 3-9, 11-17, and 19-26 are allowed.
The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record McGovern et al. (US #2019/0257794) in view of Breed et al. (US #2001/0038698) further in view of Kalmar (Smart Speaker: Suspicious Event Detection with Reverse Mode Speakers) teaches a device for analyzing acoustic data in a vehicle, comprising:
a processor configured to receive, from at least one speaker in the vehicle, acoustic data signals generated from vibration of the at least one speaker configured as a microphone; and
a memory configured to store instructions that, when executed by the processor, cause the processor to calculate an acoustic signature associated with the at least one speaker based on the received acoustic data signals, and
to determine a state of the vehicle based on the acoustic signature.

But, McGovern et al. in view of Breed et al. further in view of Kalmar fails to teach a device for analyzing acoustic data in a vehicle, comprising:
wherein the processor is further configured to provide the state of the vehicle to an interface for communication with a control system of the vehicle to execute an action based upon the state of the vehicle,
wherein the at least one speaker is (i) part of an audio sound system in the vehicle, and (ii) selectively configurable as a microphone to generate acoustic data signals and as a speaker to emit sound in accordance with the audio sound system, and
wherein the acoustic signature represents a frequency response of the at least one speaker when configured as a microphone that indicates changes in acoustic amplitude measured by the at least one speaker over an acoustic frequency spectrum.
These limitations, in combination with the remaining limitations of independent Claims 1, 9, and 17 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651